Citation Nr: 9913582	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  95-00 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of the currently 
assigned 20 percent for service-connected hypertension.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from August 1970 to February 
1972 and from January 1973 to December 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1994 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

This case returns from a Board remand dated in May 1998.  
That remand requested that the RO do the following: Allow the 
veteran opportunity to identify further psychiatric treatment 
and to obtain additional medical records as indicated; obtain 
additional service personnel records; provide the veteran 
opportunity to clarify and expand on information relevant to 
reported stressful military events; attempt to obtain 
stressor verification; and potentially schedule the veteran 
for VA examination.  

In a letter dated July 21, 1998, the RO contacted the 
veteran's attorney, requesting additional information of the 
veteran, as specified by the Board in its May 1998 remand.  
In that letter, the veteran, through his attorney, was 
advised that such evidence should be submitted "as soon as 
possible, preferably within 60 days."  The RO further 
indicated that "[i]n any case, it must be received by in the 
Department of Veterans Affairs (VA) within 1 year from the 
date of this letter..."  In August 1998, the RO received 
correspondence indicating that the veteran was still working 
on developing the requested information.  

In a letter dated January 22, 1999, the RO again contacted 
the veteran's attorney and again requested further 
information in support of his PTSD claim.  The RO advised 
that no evidence had yet been received and requested 
confirmation as to whether there "will or will not be any 
additional evidence forthcoming."  

In April 1999, the veteran's attorney responded, noting that 
the veteran's case had been sent back to the Board.  The 
attorney advised the RO that the veteran had been undergoing 
counseling to recall as much information as possible in order 
to provide stressor information.  The veteran's attorney 
indicated that the veteran had information to provide the RO 
that might be specific enough to allow for attempted stressor 
verification.  Thus, the attorney requested that the 
veteran's file be returned to the RO so that the veteran may 
submit additional information and that the RO could then 
proceed to verify his reported stressors.  

The Board further notes that during the pendency of its May 
1998 remand, the veteran perfected an appeal with respect to 
the issue of an increased evaluation for his service-
connected hypertension.  He raised a claim for an increase in 
March 1997.  The RO increased the assigned evaluation from 10 
to 20 percent in a rating decision dated in August 1997.  The 
RO received his notice of disagreement with that 
determination in January 1998 and issued a statement of the 
case in January 1999.  The RO received the veteran's Form 9 
as a substantive appeal later in January 1999.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (1998).  

Under 38 C.F.R. § 19.36 (1998) it is required that an 
appellant be notified in writing of the certification and 
transfer of his or her appeal to the Board and that the 
appellant be advised of certain procedural rights associated 
with that transfer.  That regulation provides that an 
appellant will be granted a period of 90 days following the 
mailing of notice that an appeal has been certified to the 
Board for appellate review and that the appellate record has 
been transferred to the Board, or until the date the 
appellate decision is promulgated by the Board, whichever 
comes first, during which additional evidence may be 
submitted.  The record in this instance does not reflect that 
the veteran and his attorney have been provided with such 
notice.  Given the request on the part of the veteran's 
attorney that this case be returned to the RO so as to ensure 
that the veteran be provided the full period in which to 
submit evidence pertinent to his PTSD claim, the Board also 
finds it prudent to return the issue of an increased rating 
for hypertension.  

Accordingly, this case is returned to the RO for the 
following:

1.  The RO should obtain, through the 
veteran's attorney, additional evidence 
in support of the veteran's PTSD claim.  
They may also submit any additional 
relevant evidence regarding hypertension.

2.  Thereafter, the RO should review the 
Board's May 1998 remand and take action 
as necessary and indicated to comply with 
all previously requested development.  

3.  The RO should review the file and 
ensure that all development necessary to 
the veteran's hypertension claim has been 
completed.  .

4.  After all indicated procedural and 
factual development has been completed to 
the extent possible, the RO should review 
the record to ensure that such is 
adequate for appellate review.  The RO is 
advised that where remand orders are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).  After any indicated 
corrective action has been completed, the 
RO should re-adjudicate the veteran's 
claim of entitlement to service 
connection for PTSD and, if additional 
relevant evidence has been received, his 
claim of entitlement to an increased 
evaluation for hypertension.  If any 
benefit sought on appeal remains denied 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  The veteran and his 
attorney should be provided with proper 
notice of transfer of the case to the 
Board, to include compliance with the 
provisions of 38 C.F.R. § 19.36 in 
respect to the hypertension issue.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


